BROCK, C.J.,
concurring specially: I agree with Justice Johnson that the detention of Pellicci was a valid investigative stop. I also agree that, under the circumstances, the police were justified in employing the trained canine to sniff for drugs hidden within his vehicle. I write only to support Justice Johnson’s opinion, although my reasoning may differ slightly, that the dog sniff during the investigative .stop was a limited search of State constitutional dimension which, in the absence of a warrant, was properly founded upon a reasonable suspicion that the vehicle contained contraband.
The defendant has asked us to hold that the dog sniff was a search requiring prerequisite probable cause. He bases his claim upon part I, article 19 of our State Constitution, which reads as follows:
“Every subject hath a right to be secure from all unreasonable searches and seizures of his person, his houses, his papers, and all his possessions. Therefore, all warrants to *539search suspected places, or arrest a person for examination or trial in prosecutions for criminal matters, are contrary to this right, if the cause or foundation of them be not previously supported by oath or affirmation; and if the order, in a warrant to a civil officer, to make search in suspected places, or to arrest one or more suspected persons or to seize their property, be not accompanied with a special designation of the persons or objects of search, arrest, or seizure; and no warrant ought to be issued; but in cases, and with the formalities, prescribed by law.”
It is clearly recognized that the scope of protection afforded individuals by provisions of the New Hampshire Constitution may differ from that afforded by similar provisions found in the United States Constitution. State v. Ball, 124 N.H. 226, 231-32, 471 A.2d 347, 350-51 (1983). But, while they are not necessarily identical in scope, it is logical, given their common ancestry, that the fourth amendment and part I, article 19 would be subject to parallel interpretations. Part I, article 19 was preceded by, and virtually duplicated, the wording found in article XIV of the Massachusetts Declaration of Rights. J. Landynski, Search and Seizure and the Supreme Court 38 (1966) (hereinafter cited as LANDYNSKI). This same wording served as the apparent model for the fourth amendment. Id. at 38-39. It is well recognized that search and seizure provisions, such as the fourth amendment and part I, article 19, were conceived in response to the use of general warrants and, in particular, the employment of writs of assistance in the Colonies prior to the American Revolution, a practice which caused profound resentment among the colonists. See id. at 30-39; Warden v. Hayden, 387 U.S. 294, 301 (1967); United States v. Verdugo-Urquidez, 110 S.Ct. 1056, 1061, reh’g denied, 110 S.Ct. 1839 (1990); State v. Tucker, 133 N.H. 204, 206, 575 A.2d 810, 812 (1990). The colonists were offended by the use of arbitrary authority to search areas over which they had personal dominion, even though the objective was to discover smuggled goods. See Boyd v. United States, 116 U.S. 616, 624-29 (1886). Apparently recognizing that searches are sometimes required, constitutional framers sought to afford citizens freedom from arbitrary governmental intrusions by limiting the search power of their new government. See Landynski, at 38-42.
The fourth amendment has been said to have “both the virtue of brevity and the vice of ambiguity.” LANDYNSKI, at 42. Like part I, article 19, it has two clauses, one securing the right against unrea*540sonable searches and the second specifying the conditions under which a warrant may be issued. The relationship intended by the authors between the two clauses is not clearly expressed and is not exactly known. Id.
From an historical perspective, the most faithful interpretation of the fourth amendment and part I, article 19 would require that there be a formal warrant for any search to be reasonable. LANDYNSKI, at 42-43. Therefore, all warrantless searches would be per se unreasonable. That may have been the framers’ original intent, but this court has not adhered to such a strict interpretation of search and seizure provisions. Instead, like the fourth amendment, part I, article 19 has been extended to deal with exigent circumstances by creating limited exceptions to the warrant requirement. See State v. Camargo, 126 N.H. 766, 770-71, 498 A.2d 292, 295 (1985). All warrantless searches remain per se unreasonable unless they come within one of these few exceptions. State v. Theodosopoulos, 119 N.H. 573, 578, 409 A.2d 1134, 1137 (1979), cert. denied, 446 U.S. 983 (1980). These include the exigent circumstances exception, see State v. MacDonald, 129 N.H. 13, 20, 523 A.2d 35, 39 (1986), the plain view exception, see State v. Maguire, 129 N.H. 165, 169, 523 A.2d 120, 123 (1987), the search incident to arrest exception, see State v. Maxfield, 121 N.H. 103, 105, 427 A.2d 12, 14 (1981), the inventory search exception, see State v. Farnsworth, 126 N.H. 656, 661-62, 497 A.2d 835, 838 (1985), and the automobile exception, see State v. Gallant, 133 N.H. 138, 145, 574 A.2d 385, 390 (1990). Although each of the above exceptions negates the need for a prerequisite search warrant, the State must still satisfy the warrant clause by showing that its actions were supported by probable cause.
Thus, we come to understand both the purpose and the mechanics of the fourth amendment and part I, article 19. These provisions are intended to protect individuals from arbitrary governmental intrusions. When engaging in an investigatory procedure which constitutes a “search” within the meaning of these provisions, government officials must obtain a warrant or be prepared to demonstrate that their actions were justified by certain exceptional circumstances and were founded upon probable cause.
Having described this historical backdrop, my analysis begins with a review of the opinion of the United States Supreme Court in United States v. Place, 462 U.S. 696 (1983). In Place, drug enforcement agents made an investigative stop of a suspect at La Guardia Airport. Id. at 698-99. In the course of the stop, the suspect’s lug*541gage was seized without a warrant and was transported to Kennedy Airport, where it was subjected to a canine “sniff test.” Id. at 699. The Court held that the initial detention was justified but that the prolonged seizure of the luggage, over ninety minutes, exceeded the limits of a mere investigative stop and was unreasonable in the absence of probable cause. Id. at 709-10.
In its opinion, the majority of the Place Court, in three paragraphs, briefly addressed the dog sniff. Place, at 706-07. The Court began its discussion by stating that “if [the dog sniff] is itself a search requiring probable cause, the initial seizure of respondent’s luggage for the purpose of subjecting it to the sniff test — no matter how brief — could not be justified on less than probable cause.” Id. at 706. It then discussed the characteristics of a canine sniff, emphasizing that the “technique is much less intrusive than a typical search” and that the property owner “is not subjected to the embarrassment and inconvenience entailed in less discriminate and more intrusive investigative methods.” Id. at 707. In conclusion, the Court held “that the particular course of investigation that the agents intended to pursue here — exposure of respondent’s luggage, which was located in a public place, to a trained canine — did not constitute a ‘search’ within the meaning of the Fourth Amendment.” Id.
It is important to note that the Place majority used the qualifying phrase “within the meaning of the Fourth Amendment.” Place, at 707. Our common understanding of the meaning of the word “search” may be quite different from its meaning in constitutional context. The discussion in Place did not preclude consideration of the dog sniff as a “search” in plain terms, it simply supported the Court’s characterization of the dog sniff as sui generis and its treatment accordingly. See id.
It is the Place holding which serves as the centerpiece of the State’s response to Pellicci’s claim. The State asserts that Place stands for the proposition that the use of drug detection dogs is not subject to the proscriptions of the fourth amendment. The State would have us simply adopt this conclusion in interpreting part I, article 19.
It is appropriate at this point to comment upon a type of governmental intrusion, as originally set forth in Terry v. Ohio, 392 U.S. 1 (1968), which is a “search,” but which does not fall within the traditional mechanics of the fourth amendment or part I, article 19. There is “an entire rubric of police conduct — necessarily swift action predicated upon the on-the-spot observations of the officer on the beat— *542which historically has not been, and as a practical matter could not be, subjected to the warrant procedure.” Id. at 20. This conduct includes a pat down for weapons during an investigatory detention. Id. A “frisk” is unique because the scope of discovery is strictly limited and the intrusion on personal security, although severe, is brief. See id. at 24-25. It is not a “full” search, id. at 26, and falls within a category of search which simply does not rise to the threshold level necessary to invoke the warrant clause of the fourth amendment, id. at 20. Yet, this conduct touches the basic notions at the heart of constitutional search and seizure provisions, the public interest in effective crime prevention and detection and the right of individuals to be free of arbitrary governmental intrusions. Id. at 20-21. Therefore, the constitutionality of such conduct is tested by applying only the first clause of the fourth amendment, the general proscription against unreasonable searches and seizures. Id. at 20.
This court has adopted the reasoning of Terry in interpreting part I, article 19 and has recognized that a limited search may be conducted following an investigative stop without a warrant or probable cause. State v. Hamel, 123 N.H. 670, 674-76, 466 A.2d 555, 558 (1983); see RSA 594:3. Upon a reasonable suspicion that the person detained may be carrying a weapon, an officer may frisk the suspect. State v. Hamel, 123 N.H. at 676, 466 A.2d at 558. The reasonableness of this limited intrusion into an area ordinarily subject to constitutional protection is determined by balancing “the public interest in law enforcement and the individual’s right to personal security free from arbitrary action by law officers.” State v. Landry, 116 N.H. 288, 289-90, 358 A.2d 661, 663 (1976) (citing Terry v. Ohio, 392 U.S. at 20-21). Applying this balancing test, we have concluded that the safety of police officers outweighs the limited intrusion caused by a momentary pat-down search. No warrant or probable cause is necessary. Only a reasonable suspicion that the suspect “may be armed and presently dangerous” must be shown. See State v. Hamel, 123 N.H. at 675, 466 A.2d at 557 (quoting Terry v. Ohio, 392 U.S. at 30); RSA 594:3. Thus, in interpreting the constitutionality of the frisk, this court has given practical consideration to its unique character and, while continuing to honor the purpose of part I, article 19, has not applied the dichotomous mechanical approach which existed prior to Terry.
It is my opinion that the use of a canine sniff during an investigative detention is similar in character to a frisk and should be placed within the same category. I fully recognize and accept the fact that *543this opinion represents an extension of the Terry doctrine beyond a search for weapons. But, a canine sniff is, as the Place majority pointed out, sui generis. Like a frisk, it is uniquely limited in both discovery and intrusiveness and it does not rise to a level necessary to trigger the warrant requirement. Yet, it is a search within the plain meaning of the word. To have one’s person or possession “sniffed” by a dog is certainly an affront to personal dignity, and the fact that discovery is limited does not make it any less so. It most certainly can “be an annoying, frightening, and perhaps humiliating experience.” See Terry at 25. Although not a full-blown search, I believe that the use of a dog by police to discover concealed items is an intrusion which can inflict indignity and cause resentment of the type sought to be precluded by part I, article 19. Therefore, as in the case of a frisk, it is my opinion that the Terry balancing test should be applied in determining the reasonableness of the canine sniff.
In weighing the competing interests, a comparison between a frisk and a canine sniff may be helpful. The discovery of contraband generally, although important, certainly does not carry the weight given the immediate safety of a police officer. Similarly, however, the intrusiveness of a dog sniff does not compare in severity to the physical frisking of a person. See Terry v. Ohio, 392 U.S. at 16-17. I believe that use of a canine sniff during a lawful investigative stop, founded on a reasonable and articulable suspicion that the object of the sniff contains contraband, does satisfy the Terry balancing test.
The Place majority held that the dog sniff was not a “‘search’ within the meaning of the Fourth Amendment.” See Place, 462 U.S. at 707. To hold otherwise would (as Justice Batchelder properly points out in his dissent) require that police have probable cause before employing a narcotics detection dog, unless a Terry-type analysis was applied. Admittedly, there is no indication that the Place majority either considered or relied upon Terry in finding that the drug enforcement agents were justified in employing the canine sniff. But, in Place the dog was used during an investigative detention and the officers had a reasonable suspicion that the object to be searched contained drugs. I note that had Terry been applied, the result would have been in harmony with the conclusion drawn in Place, that “the particular course of investigation that the agents intended to pursue” was constitutionally justified. See Place, 462 U.S. at 707.
In ruling upon Pellicci’s claim, I would hold that the dog sniff was a limited search within the meaning of part I, article 19.1 am in agree*544ment with Justice Johnson that, when police have made a valid investigative stop or detention, they may employ such “sniffs” provided that they have a reasonable and articulable suspicion that the object to be sniffed contains contraband. I would also note that, like a frisk, the use of a trained narcotics dog could require probable cause to be reasonable in a setting outside the scope of a lawful limited investigative detention.
To say that dog sniffs are completely removed from the protections afforded by part I, article 19 would allow their arbitrary employment by law enforcement officials. An innocent person standing on a sidewalk could be subjected to the embarrassment and indignity of a dog sniff at the discretion of police. Similarly, a person stopped for a minor traffic offense, while in view of passing neighbors or friends, could have his vehicle sniffed without any basis for suspecting that it contains contraband. I believe that these governmental intrusions are of a quality that offended our ancestors and precipitated the protections afforded in part I, article 19.
But, to define a canine sniff as a “full search” within the meaning of part I, article 19 would require probable cause every time the police seek to use a drug detection dog. The role of such animals would be effectively limited to ascertaining the location of contraband, as opposed to discovering its existence. Canine narcotics sniffs would be of little practical benefit to law enforcement officials.
I find neither of the above extreme positions satisfactory. There should be no war between our constitution and common sense. State v. Crump, 107 N.H. 62, 64, 217 A.2d 183, 185 (1966) (quoting Mapp v. Ohio, 367 U.S. 643, 657 (1961)). Dog sniffs should be considered in the same category as frisks and be subject to the Terry balancing test. Such treatment would show our continued reverence for the values which gave life to part I, article 19, while acknowledging, as did the United States Supreme Court in Place, the unique character of the dog sniff.